Mr. Justice Freeman delivered the opinion of the court. It is sought to reverse the interlocutory order granting the injunction, on the ground, first, that the complainant does not offer to pay the debt of Walsh to Jeffs which the latter assigned to the Consolidated Agencies Company, and yet seeks to restrain the collection of such debt, and that seeking equity complainants must do equity, citing Wenham v. Mallin, 103 Ill. App. 609-612. That case is not in point. Walsh was discharged from the payment of the debt in bankruptcy. The security given by assignment of wages remained good. The discharge, however, was a legal suspension of the right of action against him personally for the debt; and what he seeks by this bill is not a further release from the debt, nor to be relieved “from the effect of a security he gave, valid for all the money he actually obtained,” as in the Wenham case supra, but to prevent interference with his wages outside of that security by vexatious litigation having no basis in the assignment. The assignment of wages to Jeffs was undoubtedly good when made so far as it created a right in the assignee against wages to be earned in a then existing employment and Walsh was at the time in the employment of the Biscuit Company earning . $60 a week. The then existing employment ceased, however, September 12, 1908, and thereupon the assignment by Walsh of wages to be earned after that time had no validity. Mallin v. Wenham, 209 Ill. 253-257; Wenham v. Mallin, 103 Ill. App. 609-611. It appears from the bill that appellants brought suit upon the assignment against complainant. National Biscuit Company, a corporation having its principal office for doing business in Illinois in the city of Chicago, before the defendant Willis Melville, a justice of the peace of the town of Proviso, Cook county, Illinois, on the 1st of April, 1909, and eventually on the 23rd of July, 1909, obtained a judgment before said justice upon the assignment in question. The Municipal Court Act (section 29, chap. 37) provides that “if the defendant happen to be a corporation having its principal office in the city of Chicago ’ ’ cases of the fourth class under that Act shall be brought “in the district in which its principal office is located.” By section 60 of the Act, “the jurisdiction of justices of the peace in the territory of the county of Cook outside the city of Chicago * * * is hereby limited to the territory of said county outside of said city.” Under the statute the Municipal Court is given jurisdiction in cases of this character exclusive of all other courts except courts of record. It affirmatively appears therefore that Justice Melville had no jurisdiction over the Biscuit Company and any judgment rendered by him in the premises was and is void. For the same reason the suit brought before Justice William T. Hoig of the same town of Proviso, whether the Biscuit Company was served with summons issued by said justice or not, conferred no jurisdiction over the defendant upon said Hoig, and any proceedings in the cause before him or by him are likewise void and of no effect. It is urged, however, that justices of the peace should not be enjoined, since the jurisdiction of equity in restraint of actions at law is exercised not over the courts of law but only upon the parties litigant therein; and it is said that while “equity may in proper cases enjoin suitors in another court from proceeding with their cause, the injunction cannot operate upon or run against the judge of such court.” High on Injunctions, vol. 1, chap. 2, sec. 46. It is conceded that the justices of the peace are not in this case necessary parties to the bill and that an injunction against the defendant, Consolidated Agencies Company, restraining it from proceeding in cases before the justices would suffice. It is clear that a multiplicity of vexatious actions of the kind under consideration brought in violation of the plain provisions of the statute before justices of the peace outside of the city, ought not in equity and good conscience to be tolerated. “The bringing of repeated suits weekly for the recovery of wages claimed to be due an employe weekly under a contract for labor has been held sufficient to warrant an injunction to prevent a multiplicity of suits.” 1 High on Injns., 4th ed’n, chap. 2, sec. 63. For the reasons indicated the injunction order appealed from will he affirmed except so far as it applies to the Justices Melville and Hoig, and as to them it will be reversed. Affirmed m part and reversed in part.